Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Hoskins appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2006) complaint as frivolous under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Hoskins v. United States Cong., No. 5:11-ct-03186-BO (E.D.N.C. Mar. 22, 2012). We further deny Hoskins’ motion for transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.